Exhibit 10.10

 

STOCKHOLDER COVENANT NOT TO COMPETE
AND OTHER POST-ASSET SALE OBLIGATIONS

 

THIS AGREEMENT (“Agreement”) is made and entered into May 16, 2003 (the
“Effective Date”), by and between Green Light Acquisition Company, a Delaware
corporation (the “Company”), and Basil K. Vasiliou, a beneficiary of a
stockholder (the “Stockholder”), in U.S. Traffic Corporation, a Delaware
corporation (“Seller”).

 

RECITALS

 

A.                                   The Stockholder which owns fifteen percent
(15%) of the outstanding capital stock of Seller.

 

B.                                     The Company intends to enter into an
asset purchase agreement of even date herewith (the “Asset Purchase Agreement”)
whereby the Company will acquire substantially all of the assets and good will
of Seller and its wholly-owned subsidiary, Myers/Nuart Electrical Products, Inc.
(“Myers”) which are defined in the Asset Purchase Agreement as the “Business”.
Capitalized terms which are not otherwise defined herein shall have the meanings
ascribed to such terms in the Asset Purchase Agreement.

 

C.                                     The Company’s willingness to enter into
the Asset Purchase Agreement is conditioned upon, among other things, its
ability to protect the value of the goodwill of the Business it is acquiring by
virtue of the Asset Purchase Agreement. The Company and the Stockholder
acknowledge that (i) the Stockholder’s entry into this Agreement is critical to
the Company’s ability to protect the value of the goodwill of the Business the
Company is acquiring in the Asset Purchase Agreement and (ii) the Stockholder’s
execution and delivery of this Agreement is a condition precedent to the
Company’s consummation of the acquisition contemplated by the Asset Purchase
Agreement.

 

D.                                    The Stockholder acknowledges that as a
significant stockholder in Seller, and an individual with significant
responsibilities in managing the businesses and operations of Seller and Myers,
he had regular access to various confidential and/or proprietary information
relating to the Business.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:

 

1.                                      Non-Disclosure Covenant.

 

(a)                                  For a period of five years after the
Effective Date, the Stockholder shall not, and shall cause his Affiliates not to
either directly or indirectly, disclose to any “unauthorized person” or use for
the benefit of the Stockholder or any person or entity other than the Company
any knowledge or information which the

 

--------------------------------------------------------------------------------


 

Stockholder acquired while he was a Stockholder, employed by or otherwise
affiliated with Seller relating to (i) the financial, marketing, sales and
business plans and affairs, financial statements, analyses, forecasts and
projections, books, accounts, records, operating costs and expenses and other
financial information of Seller or Myers; (ii) internal management tools and
systems, costing policies and methods, pricing policies and methods and other
methods of doing business of Seller or Myers; (iii) customers, sales, customer
requirements and usages, distributor lists of Seller or Myers; (iv) agreements
with customers, vendors, independent contractors, employees and others of Seller
or Myers; (v) existing and future products or services and product development
plans, designs, analyses and reports of Seller or Myers; (vi) computer software
and data bases developed for Seller or Myers, trade secrets, research, records
of research, models, designs, drawings, technical data and reports of Seller or
Myers; and (vii) correspondence or other private or confidential matters,
information or data whether written, oral or electronic, which is proprietary to
Seller and not generally known to the public (individually and collectively
“Confidential Information”), without the Company’s prior written permission.

 

(b)                                 For purposes of this paragraph 1, the term
“unauthorized person” shall mean any Person who is not (i) an officer or
director of the Company or an employee of the Company for whom the disclosure of
the knowledge or information referred to herein is necessary for his performance
of his assigned duties; (ii) an employee, officer or director of an Affiliate of
the Company for whom the disclosure of the knowledge or information referred to
herein is necessary for his performance of his assigned duties; or (iii) a
person expressly authorized by the Company to receive disclosure of such
knowledge or information.

 

(c)                                  The Company expressly acknowledges and
agrees that the term “Confidential Information” excludes information which is
(A) in the public domain or otherwise generally known to the trade; (B)
disclosed to third parties other than by reason of the Stockholder’s breach of
his confidentiality obligation hereunder; (C) learned of by the Stockholder
subsequent to the Closing Date from any other party not then under an obligation
of confidentiality to the Company or its Affiliates; or (D) solely related to
any portion of the Excluded Business.

 

2.                                      Restrictive Covenants.  The Stockholder
agrees that for a period of (x) five years after the Effective Date with respect
to subparagraphs (a), (b), and (d) and (y) three years after the Effective Date
(with respect to subparagraphs (c)), he will not, and he shall cause his
Affiliates not to, either alone or in conjunction with any other Person,
directly or indirectly:

 

(a)                                  own, manage, operate, provide financing to,
or join, control or participate in the ownership, management, operation or
control of, or provision of financing to, any business wherever located (whether
in corporate, proprietorship or partnership form or otherwise), if such business
is competitive with the

 

2

--------------------------------------------------------------------------------


 

Business as currently conducted or as it has been conducted during the twelve
(12) month period prior to the Effective Date;

 

(b)                                 for the direct or indirect benefit of any
Person engaged in the business of manufacturing or selling products which are
competitive with the products manufactured or distributed on the date hereof by
the Business (a “Competitor”), seek to procure orders from, or do business with,
or procure directly or indirectly with any other Person, or procure orders from
or do business with, any Person who or which has been a customer of the Business
at any time during the period of twelve (12) months prior to the Effective Date;

 

(c)                                  for the direct or indirect benefit of any
Competitor, engage, employ, solicit or contact with a view to the engagement or
employment by any Person, any Person who has been an employee, officer or
manager of Seller in the twelve (12) months prior to the Effective Date, in any
case if the employee, officer or manager either was, as a part of his or her
duties, privy to Confidential Information or know-how or would be in a position
to exploit the trade connections of the Business; provided, however, that the
Stockholder may solicit and/or employ any employee who is primarily involved in
the Myers Pedestal Business; or

 

(d)                                 seek to contract or interfere with or
otherwise engage in such a way as to adversely affect the Business as operated
on the date of this Agreement any Person who or which is a party to a
Contractual Obligation with the Business, or has otherwise been engaged to
manufacture, assemble, supply or deliver products, goods, materials or services
to the Business, at any time during the period of twelve (12) months prior to
the Effective Date;

 

provided, however, that ownership or acquisition by the Stockholder, his
Affiliates, Seller and the other stockholders of Seller executing counterparts
of this Agreement, of an aggregate of less than five percent (5%) of the
outstanding stock of any publicly traded company or substantially similar to or
which compete with the Business shall not constitute a violation of this Section
2.

 

3.                                      Remedies.  The Stockholder and the
Company acknowledge and agree that, (i) they regard the restrictions contained
in Section 1 and Section 2 as reasonable and designed to provide the Company
with limited, legitimate and reasonable protection against subsequent diminution
of the value of Business attributable to any actions of the Stockholder or any
of his Affiliates contrary to such covenants, and (ii) because the legal
remedies of the Company may be inadequate in the event of a breach of, or other
failure to perform, any of the covenants and obligations set forth in Sections 1
and 2, the Company may, in addition to obtaining any other remedy or relief
available to it (including, without limitation, consequential and other damages
at law), obtain specific enforcement of Section 1 and 2 and other equitable
remedies.

 

4.                                      Enforceability.  If the final judgment
of a court of competent jurisdiction declares that any term or provision of
Section 2 is invalid or unenforceable, the parties

 

3

--------------------------------------------------------------------------------


 

agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

 

5.                                      Governing Law. This Agreement shall be
subject to and governed by the laws of the State of Illinois without regard to
any choice of law or conflicts of law rules or provisions (whether of the State
of Illinois or any other jurisdiction), irrespective of the fact that the
Stockholder may become a resident of a different state.

 

6.                                      Binding Effect. The Agreement shall be
binding upon and inure to the benefit of the Company, its successors and
assigns, and the Stockholder and his executors, administrators, personal
representatives and heirs.

 

7.                                      Complete Understanding. Except as set
forth in the Asset Purchase Agreement, counterparts of this Agreement executed
by other stockholders of UST and Affiliates, and that OEM Supply Agreement
between the Company and Myers Power Products, Inc. dated as of May 16, 2003,
this Agreement constitutes the complete understanding among the parties hereto
with regard to the subject matter hereof, and supersedes any and all prior
agreements and understandings relating to the subject matter hereof.

 

8.                                      Amendments. No change, modification or
amendment of any provision of this Agreement shall be valid unless made in
writing and signed by all of the parties hereto.

 

9.                                      Waiver. The waiver by the Company of a
breach of any provision of this Agreement by the Stockholder shall not operate
or be construed as a waiver of any subsequent breach by the Stockholder.

 

10.                               Venue, Jurisdiction, Etc. The Stockholder
hereby agrees that any suit, action or proceeding relating in any way to this
Agreement may be brought and enforced in the Circuit Court of Cook County,
Illinois or in the District Court of the United States of America for the
Northern District of Illinois, Eastern Division, and in either case the
Stockholder hereby submits to the jurisdiction of each such court. The
Stockholder hereby waives and agrees not to assert, by way of motion or
otherwise, in any such suit, action or proceeding, any claim that the
Stockholder is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum
or that the venue of the suit, action or proceeding is improper. The Stockholder
consents and agrees to service of process or other legal summons for purpose of
any such suit, action or proceeding by registered mail addressed to the
Stockholder at his or its address listed in Section 11.  Nothing contained
herein shall affect the rights of the Company to bring suit, action or
proceeding in any other

 

4

--------------------------------------------------------------------------------


 

appropriate jurisdiction. The Stockholder and the Company do each hereby waive
any right to trial by jury, he or it may have concerning any matter relating to
this Agreement.

 

11.                               Notice.  All notices, requests demands,
claims, and other communications hereunder will be in writing.  Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
given if sent by telecopier (with written confirmation of receipt) (and a copy
is mailed, by registered or certified mail, return receipt requested, postage
prepaid), or if sent by a nationally recognized overnight delivery service (with
written confirmation of receipt in each case) addressed to the intended
recipient, as set forth below:

 

If to Stockholder:                            Basil K. Vasiliou

230 Park Avenue

New York, New York 10126

Facsimile: (212) 486-4144

 

Copy
to:                                                                         
Altheimer & Gray

Suite 4000

10 S. Wacker Drive

Chicago, Illinois 60606

Attention:  David W. Schoenberg

Facsimile:  (312) 715-4987

 

If to Company:                                         Green Light Acquisition
Company

One East Wacker Drive

Chicago, Illinois 60601

Attention:  Leslie J. Jezuit

Facsimile:  (312) 467-0197

 

Copy
to:                                                                         
Holland & Knight LLC

30th Floor

131 S. Dearborn Street

Chicago, IL  60603

Attention:  Anne Hamblin Schiave

Facsimile:  (312) 578-6666

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

 

5

--------------------------------------------------------------------------------


 

12.                               Severability. If any portion of this Agreement
shall be for any reason, invalid or unenforceable, the remaining portion or
portions shall nevertheless be valid, enforceable and carried into effect.

 

13.                               Headings. The headings of this Agreement are
inserted for convenience only and are not to be considered in the construction
of the provisions hereof.

 

14.                               Counterparts. This Agreement may be executed
in one or more counterparts, all of which, taken together, shall constitute one
and the same agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officers and its corporate seal to be hereunto affixed, and the
Stockholder has hereunto set his hand on the day and year first above written.

 

[Signature page to follow]

 

6

--------------------------------------------------------------------------------


 

GREEN LIGHT ACQUISITION COMPANY

 

STOCKHOLDER

 

 

 

 

 

 

By:

 

/s/ Leslie J. Jezuit

 

 

  /s/ Basil K. Vasiliou

 

 

Its:

President

 

 

Basil K. Vasiliou

 

 

7

--------------------------------------------------------------------------------


 

Exhibit 10.10

 

STOCKHOLDER COVENANT NOT TO COMPETE

AND OTHER POST-ASSET SALE OBLIGATIONS

 

THIS AGREEMENT (“Agreement”) is made and entered into May 16, 2003 (the
“Effective Date”), by and between Green Light Acquisition Company, a Delaware
corporation (the “Company”), and Raymond International WLL (the “Stockholder”),
a stockholder in U.S. Traffic Corporation, a Delaware corporation (“Seller”).

 

RECITALS

 

A.                                   The Stockholder owns eighty-five percent
(85%) of the outstanding capital stock of Seller.

 

B.                                     The Company intends to enter into an
asset purchase agreement of even date herewith (the “Asset Purchase Agreement”)
whereby the Company will acquire substantially all of the assets and good will
of Seller and its wholly-owned subsidiary, Myers/Nuart Electrical Products, Inc.
(“Myers”) which are defined in the Asset Purchase Agreement as the “Business”.
Capitalized terms which are not otherwise defined herein shall have the meanings
ascribed to such terms in the Asset Purchase Agreement.

 

C.                                     The Company’s willingness to enter into
the Asset Purchase Agreement is conditioned upon, among other things, its
ability to protect the value of the goodwill of the Business it is acquiring by
virtue of the Asset Purchase Agreement. The Company and the Stockholder
acknowledge that (i) the Stockholder’s entry into this Agreement is critical to
the Company’s ability to protect the value of the goodwill of the Business the
Company is acquiring in the Asset Purchase Agreement and (ii) the Stockholder’s
execution and delivery of this Agreement is a condition precedent to the
Company’s consummation of the acquisition contemplated by the Asset Purchase
Agreement.

 

D.                                    The Stockholder acknowledges that, as a
significant stockholder in Seller, individuals affiliated with Stockholder have
had significant responsibilities in the managing the businesses and operations
of Seller and Myers, and have had regular access to various confidential and/or
proprietary information relating to the Business.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:

 


1.                                      NON-DISCLOSURE COVENANT.


 


(A)                                  FOR A PERIOD OF FIVE YEARS AFTER THE
EFFECTIVE DATE, THE STOCKHOLDER SHALL NOT, AND SHALL CAUSE ITS AFFILIATES NOT TO
EITHER DIRECTLY OR INDIRECTLY, DISCLOSE TO ANY “UNAUTHORIZED PERSON” OR USE FOR
THE BENEFIT OF THE STOCKHOLDER OR ANY PERSON OR ENTITY OTHER THAN THE COMPANY
ANY KNOWLEDGE OR INFORMATION WHICH THE


 

--------------------------------------------------------------------------------



 


STOCKHOLDER ACQUIRED WHILE IT WAS A STOCKHOLDER, EMPLOYED BY OR OTHERWISE
AFFILIATED WITH SELLER RELATING TO (I) THE FINANCIAL, MARKETING, SALES AND
BUSINESS PLANS AND AFFAIRS, FINANCIAL STATEMENTS, ANALYSES, FORECASTS AND
PROJECTIONS, BOOKS, ACCOUNTS, RECORDS, OPERATING COSTS AND EXPENSES AND OTHER
FINANCIAL INFORMATION OF SELLER OR MYERS; (II) INTERNAL MANAGEMENT TOOLS AND
SYSTEMS, COSTING POLICIES AND METHODS, PRICING POLICIES AND METHODS AND OTHER
METHODS OF DOING BUSINESS OF SELLER OR MYERS; (III) CUSTOMERS, SALES, CUSTOMER
REQUIREMENTS AND USAGES, DISTRIBUTOR LISTS OF SELLER OR MYERS; (IV) AGREEMENTS
WITH CUSTOMERS, VENDORS, INDEPENDENT CONTRACTORS, EMPLOYEES AND OTHERS OF SELLER
OR MYERS; (V) EXISTING AND FUTURE PRODUCTS OR SERVICES AND PRODUCT DEVELOPMENT
PLANS, DESIGNS, ANALYSES AND REPORTS OF SELLER OR MYERS; (VI) COMPUTER SOFTWARE
AND DATA BASES DEVELOPED FOR SELLER OR MYERS, TRADE SECRETS, RESEARCH, RECORDS
OF RESEARCH, MODELS, DESIGNS, DRAWINGS, TECHNICAL DATA AND REPORTS OF SELLER OR
MYERS; AND (VII) CORRESPONDENCE OR OTHER PRIVATE OR CONFIDENTIAL MATTERS,
INFORMATION OR DATA WHETHER WRITTEN, ORAL OR ELECTRONIC, WHICH IS PROPRIETARY TO
SELLER AND NOT GENERALLY KNOWN TO THE PUBLIC (INDIVIDUALLY AND COLLECTIVELY
“CONFIDENTIAL INFORMATION”), WITHOUT THE COMPANY’S PRIOR WRITTEN PERMISSION.


 


(B)                                 FOR PURPOSES OF THIS PARAGRAPH 1, THE TERM
“UNAUTHORIZED PERSON” SHALL MEAN ANY PERSON WHO IS NOT (I) AN OFFICER OR
DIRECTOR OF THE COMPANY OR AN EMPLOYEE OF THE COMPANY FOR WHOM THE DISCLOSURE OF
THE KNOWLEDGE OR INFORMATION REFERRED TO HEREIN IS NECESSARY FOR HIS PERFORMANCE
OF HIS ASSIGNED DUTIES; (II) AN EMPLOYEE, OFFICER OR DIRECTOR OF AN AFFILIATE OF
THE COMPANY FOR WHOM THE DISCLOSURE OF THE KNOWLEDGE OR INFORMATION REFERRED TO
HEREIN IS NECESSARY FOR HIS PERFORMANCE OF HIS ASSIGNED DUTIES; OR (III) A
PERSON EXPRESSLY AUTHORIZED BY THE COMPANY TO RECEIVE DISCLOSURE OF SUCH
KNOWLEDGE OR INFORMATION.


 


(C)                                  THE COMPANY EXPRESSLY ACKNOWLEDGES AND
AGREES THAT THE TERM “CONFIDENTIAL INFORMATION” EXCLUDES INFORMATION WHICH IS
(A) IN THE PUBLIC DOMAIN OR OTHERWISE GENERALLY KNOWN TO THE TRADE; (B)
DISCLOSED TO THIRD PARTIES OTHER THAN BY REASON OF THE STOCKHOLDER’S BREACH OF
HIS CONFIDENTIALITY OBLIGATION HEREUNDER; (C) LEARNED OF BY THE STOCKHOLDER
SUBSEQUENT TO THE CLOSING DATE FROM ANY OTHER PARTY NOT THEN UNDER AN OBLIGATION
OF CONFIDENTIALITY TO THE COMPANY OR ITS AFFILIATES; OR (D) SOLELY RELATED TO
ANY PORTION OF THE EXCLUDED BUSINESS.


 


2.                                      RESTRICTIVE COVENANTS.  THE STOCKHOLDER
AGREES THAT FOR A PERIOD OF (X) FIVE YEARS AFTER THE EFFECTIVE DATE WITH RESPECT
TO SUBPARAGRAPHS (A), (B), AND (D) AND (Y) THREE YEARS AFTER THE EFFECTIVE DATE
(WITH RESPECT TO SUBPARAGRAPHS (C)), IT WILL NOT, AND IT SHALL CAUSE ITS
AFFILIATES NOT TO, EITHER ALONE OR IN CONJUNCTION WITH ANY OTHER PERSON,
DIRECTLY OR INDIRECTLY:


 


(A)                                  OWN, MANAGE, OPERATE, PROVIDE FINANCING TO,
OR JOIN, CONTROL OR PARTICIPATE IN THE OWNERSHIP, MANAGEMENT, OPERATION OR
CONTROL OF, OR PROVISION OF FINANCING TO, ANY BUSINESS WHEREVER LOCATED (WHETHER
IN CORPORATE, PROPRIETORSHIP OR PARTNERSHIP FORM OR OTHERWISE), IF SUCH BUSINESS
IS COMPETITIVE WITH THE


 


2

--------------------------------------------------------------------------------



 


BUSINESS AS CURRENTLY CONDUCTED OR AS IT HAS BEEN CONDUCTED DURING THE TWELVE
(12) MONTH PERIOD PRIOR TO THE EFFECTIVE DATE;


 


(B)                                 FOR THE DIRECT OR INDIRECT BENEFIT OF ANY
PERSON ENGAGED IN THE BUSINESS OF MANUFACTURING OR SELLING PRODUCTS WHICH ARE
COMPETITIVE WITH THE PRODUCTS MANUFACTURED OR DISTRIBUTED ON THE DATE HEREOF BY
THE BUSINESS (A “COMPETITOR”), SEEK TO PROCURE ORDERS FROM, OR DO BUSINESS WITH,
OR PROCURE DIRECTLY OR INDIRECTLY WITH ANY OTHER PERSON, OR PROCURE ORDERS FROM
OR DO BUSINESS WITH, ANY PERSON WHO OR WHICH HAS BEEN A CUSTOMER OF THE BUSINESS
AT ANY TIME DURING THE PERIOD OF TWELVE (12) MONTHS PRIOR TO THE EFFECTIVE DATE;


 


(C)                                  FOR THE DIRECT OR INDIRECT BENEFIT OF ANY
COMPETITOR, ENGAGE, EMPLOY, SOLICIT OR CONTACT WITH A VIEW TO THE ENGAGEMENT OR
EMPLOYMENT BY ANY PERSON, ANY PERSON WHO HAS BEEN AN EMPLOYEE, OFFICER OR
MANAGER OF SELLER IN THE TWELVE (12) MONTHS PRIOR TO THE EFFECTIVE DATE, IN ANY
CASE IF THE EMPLOYEE, OFFICER OR MANAGER EITHER WAS, AS A PART OF HIS OR HER
DUTIES, PRIVY TO CONFIDENTIAL INFORMATION OR KNOW-HOW OR WOULD BE IN A POSITION
TO EXPLOIT THE TRADE CONNECTIONS OF THE BUSINESS; PROVIDED, HOWEVER, THAT THE
STOCKHOLDER MAY SOLICIT AND/OR EMPLOY ANY EMPLOYEE WHO IS PRIMARILY INVOLVED IN
THE MYERS PEDESTAL BUSINESS; OR


 


(D)                                 SEEK TO CONTRACT OR INTERFERE WITH OR
OTHERWISE ENGAGE IN SUCH A WAY AS TO ADVERSELY AFFECT THE BUSINESS AS OPERATED
ON THE DATE OF THIS AGREEMENT ANY PERSON WHO OR WHICH IS A PARTY TO A
CONTRACTUAL OBLIGATION WITH THE BUSINESS, OR HAS OTHERWISE BEEN ENGAGED TO
MANUFACTURE, ASSEMBLE, SUPPLY OR DELIVER PRODUCTS, GOODS, MATERIALS OR SERVICES
TO THE BUSINESS, AT ANY TIME DURING THE PERIOD OF TWELVE (12) MONTHS PRIOR TO
THE EFFECTIVE DATE;


 

provided, however, that ownership or acquisition by the Stockholder, its
Affiliates, Seller and the other stockholders of Seller executing counterparts
of this Agreement, of an aggregate of less than five percent (5%) of the
outstanding stock of any publicly traded company or substantially similar to or
which compete with the Business shall not constitute a violation of this Section
2.

 


3.                                      REMEDIES.  THE STOCKHOLDER AND THE
COMPANY ACKNOWLEDGE AND AGREE THAT, (I) THEY REGARD THE RESTRICTIONS CONTAINED
IN SECTION 1 AND SECTION 2 AS REASONABLE AND DESIGNED TO PROVIDE THE COMPANY
WITH LIMITED, LEGITIMATE AND REASONABLE PROTECTION AGAINST SUBSEQUENT DIMINUTION
OF THE VALUE OF BUSINESS ATTRIBUTABLE TO ANY ACTIONS OF THE STOCKHOLDER OR ANY
OF ITS AFFILIATES CONTRARY TO SUCH COVENANTS, AND (II) BECAUSE THE LEGAL
REMEDIES OF THE COMPANY MAY BE INADEQUATE IN THE EVENT OF A BREACH OF, OR OTHER
FAILURE TO PERFORM, ANY OF THE COVENANTS AND OBLIGATIONS SET FORTH IN SECTIONS 1
AND 2, THE COMPANY MAY, IN ADDITION TO OBTAINING ANY OTHER REMEDY OR RELIEF
AVAILABLE TO IT (INCLUDING, WITHOUT LIMITATION, CONSEQUENTIAL AND OTHER DAMAGES
AT LAW), OBTAIN SPECIFIC ENFORCEMENT OF SECTION 1 AND 2 AND OTHER EQUITABLE
REMEDIES.


 


4.                                      ENFORCEABILITY.  IF THE FINAL JUDGMENT
OF A COURT OF COMPETENT JURISDICTION DECLARES THAT ANY TERM OR PROVISION OF
SECTION 2 IS INVALID OR UNENFORCEABLE, THE PARTIES


 


3

--------------------------------------------------------------------------------



 


AGREE THAT THE COURT MAKING THE DETERMINATION OF INVALIDITY OR UNENFORCEABILITY
SHALL HAVE THE POWER TO REDUCE THE SCOPE, DURATION, OR AREA OF THE TERM OR
PROVISION, TO DELETE SPECIFIC WORDS OR PHRASES, OR TO REPLACE ANY INVALID OR
UNENFORCEABLE TERM OR PROVISION WITH A TERM OR PROVISION THAT IS VALID AND
ENFORCEABLE AND THAT COMES CLOSEST TO EXPRESSING THE INTENTION OF THE INVALID OR
UNENFORCEABLE TERM OR PROVISION, AND THIS AGREEMENT SHALL BE ENFORCEABLE AS SO
MODIFIED AFTER THE EXPIRATION OF THE TIME WITHIN WHICH THE JUDGMENT MAY BE
APPEALED.


 


5.                                      GOVERNING LAW. THIS AGREEMENT SHALL BE
SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
ANY CHOICE OF LAW OR CONFLICTS OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE
OF ILLINOIS OR ANY OTHER JURISDICTION), IRRESPECTIVE OF THE FACT THAT THE
STOCKHOLDER MAY BECOME A RESIDENT OF A DIFFERENT STATE.


 


6.                                      BINDING EFFECT. THE AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND THE STOCKHOLDER, ITS
SUCCESSORS AND ASSIGNS.


 


7.                                      COMPLETE UNDERSTANDING. EXCEPT AS SET
FORTH IN THE ASSET PURCHASE AGREEMENT, COUNTERPARTS OF THIS AGREEMENT EXECUTED
BY OTHER STOCKHOLDERS OF UST AND AFFILIATES, AND THAT OEM SUPPLY AGREEMENT
BETWEEN THE COMPANY AND MYERS POWER PRODUCTS, INC. DATED AS OF MAY 16, 2003,
THIS AGREEMENT CONSTITUTES THE COMPLETE UNDERSTANDING AMONG THE PARTIES HERETO
WITH REGARD TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ANY AND ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.


 


8.                                      AMENDMENTS. NO CHANGE, MODIFICATION OR
AMENDMENT OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS MADE IN
WRITING AND SIGNED BY ALL OF THE PARTIES HERETO.


 


9.                                      WAIVER. THE WAIVER BY THE COMPANY OF A
BREACH OF ANY PROVISION OF THIS AGREEMENT BY THE STOCKHOLDER SHALL NOT OPERATE
OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY THE STOCKHOLDER.


 


10.                               VENUE, JURISDICTION, ETC. THE STOCKHOLDER
HEREBY AGREES THAT ANY SUIT, ACTION OR PROCEEDING RELATING IN ANY WAY TO THIS
AGREEMENT MAY BE BROUGHT AND ENFORCED IN THE CIRCUIT COURT OF COOK COUNTY,
ILLINOIS OR IN THE DISTRICT COURT OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION, AND IN EITHER CASE THE
STOCKHOLDER HEREBY SUBMITS TO THE JURISDICTION OF EACH SUCH COURT. THE
STOCKHOLDER HEREBY WAIVES AND AGREES NOT TO ASSERT, BY WAY OF MOTION OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT THE
STOCKHOLDER IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER. THE STOCKHOLDER
CONSENTS AND AGREES TO SERVICE OF PROCESS OR OTHER LEGAL SUMMONS FOR PURPOSE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BY REGISTERED MAIL ADDRESSED TO THE
STOCKHOLDER AT HIS OR ITS ADDRESS LISTED IN SECTION 11.  NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHTS OF THE COMPANY TO BRING SUIT, ACTION OR
PROCEEDING IN ANY OTHER APPROPRIATE JURISDICTION. THE STOCKHOLDER AND THE
COMPANY DO EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY, HE OR IT MAY HAVE
CONCERNING ANY MATTER RELATING TO THIS AGREEMENT.


 


4

--------------------------------------------------------------------------------



 


11.                               NOTICE.  ALL NOTICES, REQUESTS DEMANDS,
CLAIMS, AND OTHER COMMUNICATIONS HEREUNDER WILL BE IN WRITING.  ANY NOTICE,
REQUEST, DEMAND, CLAIM, OR OTHER COMMUNICATION HEREUNDER SHALL BE DEEMED DULY
GIVEN IF SENT BY TELECOPIER (WITH WRITTEN CONFIRMATION OF RECEIPT) (AND A COPY
IS MAILED, BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID), OR IF SENT BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE (WITH
WRITTEN CONFIRMATION OF RECEIPT IN EACH CASE) ADDRESSED TO THE INTENDED
RECIPIENT, AS SET FORTH BELOW:


 

If to Stockholder:

 

Raymond International WLL

 

 

c/o U.S. Traffic Corporation/Myers Power Products, Inc.

 

 

2000 Highland Avenue

 

 

Bethlehem, Pennsylvania 18020

 

 

Attention:  Walter Rogers

 

 

Facsimile: (610) 868-8686

 

 

 

Copy to:

 

Altheimer & Gray

 

 

Suite 4000

 

 

10 S. Wacker Drive

 

 

Chicago, Illinois 60606

 

 

Attention:  David W. Schoenberg

 

 

Facsimile:  (312) 715-4987

 

 

 

If to Company:

 

Green Light Acquisition Company

 

 

One East Wacker Drive

 

 

Chicago, Illinois  60601

 

 

Attention:  Leslie J. Jezuit

 

 

Facsimile:  (312) 467-0197

 

 

 

Copy to:

 

Holland & Knight LLC

 

 

30th Floor

 

 

131 S. Dearborn Street

 

 

Chicago, IL  60603

 

 

Attention:  Anne Hamblin Schiave

 

 

Facsimile:  (312) 578-6666

 

Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

 

5

--------------------------------------------------------------------------------


 


12.                               SEVERABILITY. IF ANY PORTION OF THIS AGREEMENT
SHALL BE FOR ANY REASON, INVALID OR UNENFORCEABLE, THE REMAINING PORTION OR
PORTIONS SHALL NEVERTHELESS BE VALID, ENFORCEABLE AND CARRIED INTO EFFECT.


 


13.                               HEADINGS. THE HEADINGS OF THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN THE CONSTRUCTION
OF THE PROVISIONS HEREOF.


 


14.                               COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, ALL OF WHICH, TAKEN TOGETHER, SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.


 


[SIGNATURE PAGE TO FOLLOW]


 


6

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS AGREEMENT TO BE SIGNED BY ITS
DULY AUTHORIZED OFFICERS AND ITS CORPORATE SEAL TO BE HEREUNTO AFFIXED, AND THE
STOCKHOLDER HAS HEREUNTO SET HIS HAND ON THE DAY AND YEAR FIRST ABOVE WRITTEN.


 


 

GREEN LIGHT ACQUISITION COMPANY

 

RAYMOND INTERNATIONAL WLL

 

 

 

 

 

 

 

 

 

 

By:

/s/ Leslie J. Jezuit

 

By:

/s/ Leslie W. Rogers

 

Its:

President

 

 

Its:

Director

 

7

--------------------------------------------------------------------------------